            Case 3:21-cv-05244-RJB-TLF Document 6 Filed 04/13/21 Page 1 of 5




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    JOHN WESLEY HORN,
                                                          Case No. 3:21-cv-05244-RJB-TLF
7                             Plaintiff,
            v.                                            ORDER DIRECTING SERVICE
8                                                         OF CIVIL RIGHTS COMPLAINT
     GREGORY JONES,
9
                              Defendants.
10

11          This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff is

12   proceeding with this action pro se and in forma pauperis. Plaintiff is currently

13   incarcerated at Stafford Creek Corrections Center and is subject to Mandatory

14   Electronic E-Filing pursuant to General Orders 02-15 and 06-16. The Court, having

15   reviewed plaintiff’s complaint, hereby ORDERS as follows:

16          (1)    Consent

17          The Clerk is directed to issue the Notice of Option of Consent to Magistrate

18   Judge Theresa L. Fricke.

19          (2)    Service by Clerk

20          The Clerk is directed to send the following to Defendant Gregory Jones by e-

21   mail: copies of plaintiff’s complaint, this Order, the Notice of Option to Consent, the

22   notice of lawsuit and request for waiver of service of summons, and a waiver of service

23   of summons.

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 1
            Case 3:21-cv-05244-RJB-TLF Document 6 Filed 04/13/21 Page 2 of 5




1           (3)     Response Required

2           Defendant shall have thirty (30) days within which to return the enclosed waiver

3    of service of summons. A defendant who timely returns the signed waiver shall have

4    sixty (60) days after the date designated on the notice of lawsuit to file and serve an

5    answer to the complaint or a motion permitted under Rule 12 of the Federal Rules of

6    Civil Procedure.

7           A defendant who fails to timely return the signed waiver will be personally served

8    with a summons and complaint, and may be required to pay the full costs of such

9    service, pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant

10   who has been personally served shall file an answer or motion permitted under Rule 12

11   within twenty-one (21) days after service.

12          (3)     Filing and Service by Parties, Generally

13          All attorneys admitted to practice before this Court are required to file documents

14   electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s

15   website, www.wawd.uscourts.gov, for a detailed description of the requirements for

16   filing via CM/ECF. Plaintiff shall file all documents electronically. All filings must indicate

17   in the upper right hand corner the name of the magistrate judge to whom the document

18   is directed.

19          Any document filed with the Court must be accompanied by proof that it has

20   been served upon all parties that have entered a notice of appearance in the underlying

21   matter. Plaintiffs shall indicate the date the document is submitted for e-filing as the date

22   of service.

23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 2
            Case 3:21-cv-05244-RJB-TLF Document 6 Filed 04/13/21 Page 3 of 5




1           (4)    Motions, Generally

2           Any request for court action shall be set forth in a motion, properly filed and

3    served. Pursuant to LCR 7(b), any argument being offered in support of a motion shall

4    be submitted as a part of the motion itself and not in a separate document. The motion

5    shall include in its caption (immediately below the title of the motion) a designation of

6    the date the motion is to be noted for consideration upon the Court’s motion calendar.

7           Stipulated and agreed motions, motions to file over-length motions or briefs,

8    motions for reconsideration, joint submissions pursuant to the option procedure

9    established in LCR 37(a)(2), motions for default, requests for the clerk to enter default

10   judgment, and motions for the court to enter default judgment where the opposing party

11   has not appeared shall be noted for consideration on the day they are filed. See LCR

12   7(d)(1). All other non-dispositive motions shall be noted for consideration no earlier than

13   the third Friday following filing and service of the motion. See LCR 7(d)(3). All

14   dispositive motions shall be noted for consideration no earlier than the fourth Friday

15   following filing and service of the motion. Id.

16          For electronic filers, all briefs and affidavits in opposition to either a dispositive or

17   non-dispositive motion shall be filed and served not later than 11:59 p.m. on the

18   Monday immediately preceding the date designated for consideration of the motion.

19          The party making the motion may electronically file and serve not later than

20   11:59 p.m. on the date designated for consideration of the motion, a reply to the

21   opposing party’s briefs and affidavits.

22

23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 3
            Case 3:21-cv-05244-RJB-TLF Document 6 Filed 04/13/21 Page 4 of 5




1           (5)      Motions to Dismiss and Motions for Summary Judgment

2           Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

3    Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules

4    of Civil Procedure should acquaint themselves with those rules. As noted above, these

5    motions shall be noted for consideration no earlier than the fourth Friday following filing

6    and service of the motion.

7           Defendants filing motions to dismiss or motions for summary judge are advised

8    that they MUST serve a Rand and/or Wyatt notice concurrently with motions to dismiss

9    and motions for summary judgment so that pro se prisoner plaintiffs will have fair, timely

10   and adequate notice of what is required of them in order to oppose those motions.

11   Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has set forth

12   model language for such notices:

13                A motion for summary judgment under Rule 56 of the Federal Rules
                  of Civil Procedure will, if granted, end your case.
14
                  Rule 56 tells you what you must do in order to oppose a motion for
15                summary judgment. Generally, summary judgment must be granted
                  when there is no genuine issue of material fact – that is, if there is no
16                real dispute about any fact that would affect the result of your case,
                  the party who asked for summary judgment is entitled to judgment
17                as a matter of law, which will end your case. When a party you are
                  suing makes a motion for summary judgment that is properly
18                supported by declarations (or other sworn testimony), you cannot
                  simply rely on what your complaint says. Instead, you must set out
19                specific facts in declarations, depositions, answers to
                  interrogatories, or authenticated documents, as provided in
20                Rule 56(e), that contradict the facts shown in the defendant’s
                  declarations and documents and show that there is a genuine
21                issue of material fact for trial. If you do not submit your own
                  evidence in opposition, summary judgment, if appropriate, may
22                be entered against you. If summary judgment is granted, your
                  case will be dismissed and there will be no trial.
23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 4
            Case 3:21-cv-05244-RJB-TLF Document 6 Filed 04/13/21 Page 5 of 5




1    Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added); Wyatt v. Terhune,

2    315 F.3d 1108 (9th Cir. 2003).

3           Defendants who fail to file and serve the required Rand and Wyatt notice on

4    plaintiff may have their motion stricken from the Court’s calendar with leave to re-file.

5           (6)    Direct Communications with District Judge or Magistrate Judge

6           No direct communication is to take place with the District Judge or Magistrate

7    Judge with regard to this case. All relevant information and papers are to be directed to

8    the Clerk.

9           (7)    The Clerk is directed to send copies of this Order, the Notice of Consent,

10   and of the Court’s pro se instruction sheet to plaintiff. The Clerk is further directed to

11   send a copy of this Order and a courtesy copy of the complaint to the Washington State

12   Attorney General’s Office by e-mail.

13          Dated this 13th day of April, 2021.

14


                                                       A
15

16                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
17

18

19

20

21

22

23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 5
